Title: To Alexander Hamilton from Oliver Wolcott, Junior, 22 August 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T. D.C. Off. Aug. 22d. 1793
Sir

I have the honour to enclose a copy of a Letter recd. in this office from the Sec. of War, the object of which is, that provision be made for discharging at the Office of the Accountant some part of the pay due to the Commissd. & Non Commissd. officers, and Privates of the Army.
There is nothing in the Law which contemplates an arrangement of this kind; but in case it can be carried into effect without risque to the public, it may perhaps be considered as susceptible of executive modification. There is no doubt that it would in many instances afford an essential accomodation to the Army.
To attempt any thing of the kind in favour of the non commissd. officers & privates would however occasion such intricacy in the details & so expose the public to the risque of making double or improper payments, that in my opinion, however desirable the object may be in some points of view, it ought to be abandoned as impracticable. With the Commissd. Officers, the inconveniences would not be equally great, and with respect to them I take the liberty to submit the following plan for consideration.
Let the Officers who wish to be availed of the arrangement, execute an instrument according to the form (A) to be lodged with the Pay Master of the Army. And let the Pay Master of the Army, grant a Certificate according to the form (B) to be lodged with the Accountant of the War Department with a power of Attorney from the Officer.
The Accountant on receiving these Papers may then proceed to discharge the sums relinquished, for such subsequent Periods as the Officers shall appear from the Muster Rolls, to be transmitted, to remain in the public service.
There is no mode, which can be proposed that will not increase the business of the public Officers & render the accounts more intricate, but this plan is as free from objections as any that I have been able to devise.
I have &c

Hon A H.

